Citation Nr: 0016075	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  00-08 876	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.

The issue of eligibility for the payment of attorney fees 
from past-due benefits has been raised sua sponte by the 
Board of Veterans' Appeals (Board) on its own motion pursuant 
to 38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 1999) and 
38 C.F.R. § 20.609(i) (1999).  The veteran and his attorney 
were notified of this action by way of a letter dated in 
April 2000, and were advised therein that they were to submit 
any evidence or argument concerning this matter directly to 
the Board within 30 days.  The attorney has submitted a 
letter to the Board requesting approval of an attorney fee in 
the amount of $35,217.40.  

This matter is the result of an appeal of an October 1992 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for epilepsy, 
bronchitis, or an anxiety disorder.  The Board affirmed that 
determination in a December 1994 decision.  That portion of 
the Board's December 1994 decision which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for an anxiety 
disorder or a seizure disorder was vacated by a May 1996 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").

In a November 1996 decision, the Board remanded the issue of 
whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for an 
anxiety disorder or a seizure disorder to the RO for further 
development.  In an April 1998 rating decision, the RO 
granted entitlement to service connection for an anxiety 
disorder, evaluated as 30 percent disabling and continued to 
deny entitlement to service connection for a seizure 
disorder.  In an October 1998 decision, the Board granted 
eligibility for attorney fees totaling no more than 20 
percent of past-due benefits awarded from October 1, 1992 to 
April 9, 1998, based on the April 1998 grant of entitlement 
to service connection for an anxiety disorder.  

In a February 2000 rating decision, the RO granted 
entitlement to a 100 percent evaluation for an anxiety 
disorder and granted entitlement to service connection for a 
seizure disorder.  The award resulted in past-due benefits.  
Thus, the issue of eligibility for the payment of attorney 
fees is once again before the Board.


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for 
epilepsy, bronchitis, or an anxiety reaction.  The veteran 
filed a notice of disagreement as to that determination in 
November 1992.

2.  In a December 1994 decision, the Board affirmed the RO's 
determination that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for anxiety neurosis with seizures.

3.  The veteran subsequently retained the services of a 
private attorney to provide legal services with respect to 
his claims; the attorney was retained in April 1995.

4.  Pursuant to the written agreement signed by the veteran 
in April 1995, the attorney agreed to provide legal services 
on a contingency basis of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney, based 
upon the favorable resolution of the veteran's claims.

5.  The attorney provided legal services with respect to the 
veteran's claims of entitlement to service connection for an 
anxiety disorder and a seizure disorder.  

6.  In a May 1996 Order, the Court granted a Joint Motion for 
Remand and vacated that portion of the December 1994 Board 
decision which determined new and material evidence had not 
been presented to reopen a claim of entitlement to service 
connection for an anxiety disorder and a seizure disorder.  
The issues were remanded to the Board.

7.  In a November 1996 decision, the Board remanded the issue 
of whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for an 
anxiety disorder and a seizure disorder to the RO for 
additional development of the record.  

8.  In an April 1998 rating decision, the RO granted 
entitlement to service connection for an anxiety disorder, 
evaluated as 30 percent disabling, effective September 3, 
1992, and denied entitlement to service connection for a 
seizure disorder.

9.  In an October 1998 decision, the Board determined that a 
fee totaling no more than 20 percent of past-due benefits 
from October 1, 1992 to April 9, 1998, based on the April 
1998 grant of entitlement to service connection for an 
anxiety disorder and assignment of a 30 percent evaluation, 
was warranted.

10.  In a February 2000 rating decision, the RO granted 
entitlement to a 100 percent evaluation for an anxiety 
disorder, effective September 3, 1992, and granted 
entitlement to service connection for a seizure disorder, 
evaluated as 10 percent disabling, effective September 3, 
1992.  The award resulted in past-due benefits payable to the 
veteran.



CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the issues of 
entitlement to a 100 percent evaluation for an anxiety 
disorder and entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (1999).

2.  An attorney fee totaling no more than 20 percent is 
payable from past-due benefits awarded for the period from 
September 3, 1992 to February 29, 2000, resulting from the 
grant of entitlement to a 100 percent evaluation for an 
anxiety disorder, effective September 3, 1992, and 
entitlement to service connection for a seizure disorder and 
assignment of a 10 percent evaluation, effective September 3, 
1992.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in an October 1992 
rating decision, the RO determined new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for epilepsy, bronchitis, or an anxiety 
reaction.  The veteran filed a notice of disagreement in 
November 1992.  A timely substantive appeal was filed in 
December 1992.

In a December 1994 decision, the Board determined that 
bronchitis was not incurred in or aggravated by military 
service, and that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for anxiety neurosis with seizures.  

In April 1995, the veteran retained the services of an 
attorney in regard to his claim for VA disability 
compensation.  A copy of an attorney fee agreement executed 
by the veteran and the attorney was received by the Board in 
October 1998.  The fee agreement, which was executed in April 
1995, provided that the veteran agreed to a contingent legal 
fee of 20 percent of past-due benefits awarded, to be paid 
directly by VA to the attorney from any past-due benefits 
awarded on the basis of the veteran's claim.  The fee 
agreement does not contain the veteran's VA claims file 
number.  

In a May 1996 Joint Motion for Remand, to Sever One Issue on 
Appeal and to Stay Further Proceedings, the veteran's 
attorney and the VA Office of General Counsel requested the 
Court to sever the issue of entitlement to service connection 
for bronchitis from the appeal and to vacate that portion of 
the December 1994 Board decision which determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder and a seizure disorder.  The Joint Motion requested 
that the vacated issues be remanded to the Board for further 
consideration.

In a May 1996 Order, the Court granted the Joint Motion and 
vacated that portion of the December 1994 Board decision 
which determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder and a seizure disorder.  
The issues were remanded to the Board for further 
consideration.  The issue of entitlement to service 
connection for bronchitis remained before the Court.  

In a November 1996 decision, the Board remanded the issues of 
whether new and material evidence had been presented to 
reopen claims of entitlement to service connection for 
anxiety reaction and seizures to the RO for additional 
development of the record.  

In an April 1998 rating decision, the RO granted entitlement 
to service connection for an anxiety disorder, evaluated as 
30 percent disabling, effective September 3, 1992.  The RO 
also denied entitlement to service connection for a seizure 
disorder.  A statement of the case was issued in April 1998 
as to the denial of entitlement to service connection for a 
seizure disorder.  

In an August 1998 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from October 1, 1992.  
It was noted that his past-due benefits had been calculated 
as $20,540.00.  It was also noted that the maximum attorney 
fee payable, 20 percent of past-due benefits, computed as 
$4,108.00, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.

In September 1998, the veteran submitted a notice of 
disagreement as to the denial of entitlement to service 
connection for a seizure disorder.

In an October 1998 decision, the Board determined that 
eligibility for attorney fees totaling no more than 20 
percent of past-due benefits awarded from October 1, 1992 to 
April 9, 1998, based on the April 1998 grant of entitlement 
to service connection for an anxiety disorder, had been 
established.  

In November 1998, the veteran submitted a notice of 
disagreement as to the 30 percent evaluation assigned for an 
anxiety disorder.  The veteran also requested entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.  

In a May 1999 rating decision, the RO denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  

In June 1999, the veteran submitted a substantive appeal as 
to the 30 percent evaluation assigned for an anxiety 
disorder.  The veteran also submitted a notice of 
disagreement dated in June 1999 as to the denial of 
entitlement to individual unemployability benefits.

In an August 1999 rating decision, the RO granted entitlement 
to a 50 percent disability evaluation for an anxiety 
disorder, effective July 20, 1999.

A substantive appeal was submitted to the RO in October 1999 
as to all pending issues.  The veteran also requested an 
earlier effective date as to the assignment of a 50 percent 
evaluation for an anxiety disorder.  

In a February 2000 rating decision, the RO granted 
entitlement to a 100 percent disability evaluation for an 
anxiety disorder, effective September 3, 1992, and granted 
entitlement to service connection for a seizure disorder, 
evaluated as 10 percent disabling, effective September 3, 
1992.  The RO also denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.

In an April 2000 letter, the RO informed the veteran that he 
was entitled to the payment of benefits from October 1, 1992.  
It was noted that his past-due benefits had been calculated 
as $147,294.00 ($176,087.00 minus the $28,793.00 already paid 
to the veteran for the period from October 1, 1992 through 
March 31, 2000).  It was also noted that the maximum attorney 
fee payable, 20 percent of past-due benefits, computed as 
$29,458.80, had been withheld pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor 

"excessive."  A fee may be charged to a claimant if all of 
the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC No. 18-92, 
57 Fed. Reg. 49747 (1992); 
38 C.F.R. § 20.1100(b) (1999).

Analysis

In this matter, the Board's December 1994 "final" decision 
addressed the issues of whether new and material evidence had 
been presented to reopen claims of entitlement to service 
connection for an anxiety disorder and a seizure disorder.  
The notice of disagreement which preceded the Board's 
decision was received by the RO in November 1992.  
Additionally, the attorney fee agreement reflects the 
attorney was retained in April 1995, not later than one year 
following the date of the Board's promulgation of the 
underlying decision.  Therefore, the criteria under which 
attorney fees may be charged have been met.

The Board notes the attorney was granted attorney fees 
totaling no more than 20 percent of past-due benefits awarded 
from October 1, 1992 to April 9, 1998, based on the April 
1998 grant of entitlement to service connection for an 
anxiety disorder and assignment of a 30 percent evaluation.  
The veteran has now been awarded additional past-due benefits 
as the result of the assignment of a 100 percent evaluation 
for an anxiety disorder and the grant of entitlement to 
service connection for a seizure disorder, evaluated as 10 
percent disabling, each effective September 3, 1992.  The 
Board finds that the evaluation of an anxiety disorder as 100 
percent disabling was an inchoate issue in terms of 38 
U.S.C.A. § 5904(c) and (d) in the December 1994 Board 
decision, in that it never would have emerged but for those 
decisions.  The Board is unable to conclude that the decision 
in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) is a bar 
to the payment of fees arising from the revised disability 
rating of the award.  If the rule in Grantham were so 
extended, then the "increased rating" would be a separate 
claim and thus outside the scope of the existing fee 
arrangement.  The effect would be to vitiate the purpose of 
38 U.S.C.A. § 5904.  

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded the veteran.  In that regard, the following criteria 
must be met:  (1) The total fee payable (excluding expenses) 
does not exceed 20 percent of the total amount of past-due 
benefits awarded; (2) the amount of the fee is contingent on 
whether or not the claim is resolved in a manner favorable to 
the claimant or appellant; (3) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted; and (4) the claimant or 
appellant and an attorney have entered into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded as a result of his successful appeal to the 
Board or an appellate court, or as a result of a reopened 
claim before VA following a prior final denial of such 
benefits by the Board or an appellate court.  38 U.S.C.A. 
§ 5904(d); 38 C.F.R. § 20.609(h).

The attorney fee agreement signed in April 1995 was executed 
by both the veteran and his attorney.  By definition, the 
payment of the fee was contingent on whether or not the 
claims were resolved successfully.  The agreement provided 
that the attorney's services were to be rendered on a 
contingent basis of 20 percent of past-due benefits awarded.  
A fee that does not exceed 20 percent of past-due benefits is 
presumed to be reasonable.  38 C.F.R. § 20.609(f).  
Additionally, the requirement that an award of past-due 
benefits resulting in a cash payment to the appellant from 
which the attorney fee may be deducted has been met, since 
the February 2000 rating decision established the grant of 
entitlement to service connection for a seizure disorder, 
evaluated as 10 percent disabling, effective September 3, 
1992, and entitlement to a 100 percent evaluation for an 
anxiety disorder, effective September 3 ,1992. 

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that the April 
1995 contingency fee agreement did not contain the veteran's 
VA file number.  Additionally, a copy of that agreement was 
not furnished to the Board until October 1998.  It is unclear 
from the record whether the RO was actually notified of the 
April 1995 contingency agreement by the attorney or if they 
became aware of it through the Board.  However, the RO did 
become aware of the attorney fee agreement in time to 
effectuate its provisions.  Based upon these facts, the Board 
finds that the attorney was in substantial compliance with 
the provisions of 
38 C.F.R. § 20.609(g) and (h).  Although he did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits awarded in connection 
with the issue of entitlement to service connection for a 
seizure disorder, pursuant to 38 C.F.R. § 20.610(b) (1999).  
The contingency fee agreement did not violate this regulatory 
provision.

Based upon the February 2000 RO decision, the effective date 
of the grant of entitlement to service connection for a 
seizure disorder, evaluated as 10 percent disabling, and the 
grant of entitlement to a 100 percent evaluation for an 
anxiety disorder, is September 3, 1992.  In light of this, 
the inclusive dates for the purpose of entitlement to 
attorney fees based on the veteran's receipt of past-due 
benefits from the award of service connection and a 10 
percent evaluation for a seizure disorder and assignment of a 
100 percent evaluation for an anxiety disorder are October 1, 
1992 to February 29, 2000 (the date of the rating decision 
granting the benefit).  



ORDER

Eligibility for the direct payment by VA of attorney fees 
from past-due benefits awarded is established with respect to 
the grant of a 100 percent evaluation for an anxiety 
disorder, effective September 3, 1992, and entitlement to 
service connection for a seizure disorder, evaluated as 10 
percent disabling, effective September 3, 1992.  The attorney 
should be paid a fee totaling no more than 20 percent of 
past-due benefits awarded resulting from the grant of 
entitlement to a 100 percent evaluation for an anxiety 
disorder, effective September 3, 1992, and the grant of 
entitlement to service connection for a seizure disorder and 
assignment of a 10 percent evaluation, effective September 3, 
1992.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


